NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0994-18T2

TARON INGRAM,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                    Submitted October 22, 2019 – Decided November 8, 2019

                    Before Judges Hoffman and Firko.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Taron Ingram, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Donna Arons, Assistant Attorney General,
                    of counsel; Beonica McClanahan, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Appellant, an inmate in the State's correctional system, appeals from a

final determination of the New Jersey Department of Corrections (NJDOC),

finding him guilty of prohibited act *.202, possession or introduction of a

weapon, such as a sharpened instrument, knife, or unauthorized tool, in violation

of N.J.A.C. 10A:4-4.1(a). We affirm.

      On September 20, 2018, at around 9:45 a.m., appellant was in the day

room when Officer Mount conducted a routine search of appellant's bed area

and secured footlocker. Officer Mount found a five-inch shank constructed of

a sharpened nail with a handle covered in black electrical tape inside of a white

shirt. Officer Mount notified Sergeant Thompson to report to appellant's unit.

      On September 21, 2018, appellant was informed that he had been charged

with committing prohibited act *.202. A corrections officer investigated the

matter, determined that the charge had merit, and referred the matter to a hearing

officer for further action. The hearing was scheduled for September 21, 2018,

but was adjourned because appellant requested video footage from his housing

unit and information related to the search. The Special Investigations Division

attempted to retrieve the requested video footage, but was unable to do so

because of a technical problem with the video files.




                                                                          A-0994-18T2
                                        2
      The hearing was postponed a second time at appellant's request because

he wanted a polygraph examination, which was denied.             Appellant also

requested the assistance of counsel substitute, which was granted, and a plea of

not guilty was entered. During the investigation, appellant was offered the

opportunity to obtain witnesses. He declined to name any witnesses.

      At the hearing, appellant testified that the footlocker where the sharpened

nail was found did not belong to him and Officer Mount erroneously concluded

the object was his. Appellant stated at the time of the inspection, he was using

a top locker with a padlock that contained his commissary and batteries. He did

not present any witnesses to testify. Counsel substitute had the opportunity to

confront and cross-examine any adverse witnesses.

      The hearing officer found appellant guilty of the charge, noting Officer

Mount's testimony was consistent with the report of a weapon being found in

appellant's area. Notably, the hearing officer stated the found weapon "could

easily harm someone."

      The following sanctions were imposed by the hearing officer: fifteen days

loss of recreation, 365 days of administrative segregation, and the loss of 200

days of commutation time.      Appellant filed an administrative appeal.      On

October 5, 2018, the NJDOC issued its final decision on the appeal, finding that


                                                                         A-0994-18T2
                                       3
the charge had been adjudicated in accordance with the applicable procedural

guidelines and the sanctions were appropriate to the charge.         This appeal

followed.

      On appeal, appellant argues that: (1) there is insufficient evidence to

support the NJDOC's finding of guilt; (2) the sanction imposed is contrary to

administrative guidelines; and (3) his request for a polygraph examination was

wrongfully denied. We find no merit in these arguments.

      The scope of our review in appeals from final decisions of administrative

agencies is "severely limited." George Harms Constr. Co. v. N.J. Tpk. Auth.,

137 N.J. 8, 27 (1994) (citing Gloucester Cty. Welfare Bd. v. N.J. Civil Serv.

Comm'n, 93 N.J. 384, 390 (1983)). "Courts can intervene only in those rare

circumstances in which an agency action is clearly inconsistent with its statutory

mission or with other State policy." Ibid.

      When reviewing a final decision of the NJDOC imposing disciplinary

sanctions upon an inmate, we consider whether there is substantial evidence to

support the agency's factual findings and whether, in rendering its decision, the

Department afforded the inmate the process due. McDonald v. Pinchak, 139
N.J. 188, 201-03 (1995); Jacobs v. Stephens, 139 N.J. 212, 215 (1995).




                                                                          A-0994-18T2
                                        4
      We are satisfied from our review that there is sufficient evidence in the

record to support the NJDOC's determination that appellant committed

prohibited act *.202.    Here, the hearing officer credited Officer Mount's

disciplinary report and testimony, and the answers she provided to appellant's

confrontation questions. The hearing officer also considered the statements of

inmates Blackwell and Santiago, as requested by appellant.            Blackwell

contended that appellant did not have a sharpened nail, he observed appellant

clean his footlocker, and another inmate stash a weapon in the bathroom.

Santiago contended that he observed Officer Mount carrying a weapon similar

to the object at issue. The hearing officer found Officer Mount credible , and

rejected appellant's assertions and the written inmate statements he submitted in

his defense.

      Moreover, the hearing officer found the video of the incident "could not

be obtained." Nothing suspicious was noted about the lack of video footage.

Thus, there was sufficient evidence to support the hearing officer's finding that

appellant was guilty of possession of a weapon in violation of N.J.A.C. 10A:4 -

4.1(a).

      In addition, appellant argues that the DOC wrongfully denied him the right

to take a polygraph examination. An inmate does not have a right to take a


                                                                         A-0994-18T2
                                       5
polygraph. Johnson v. N.J. Dep't of Corrs., 298 N.J. Super. 79, 83 (App. Div.

1997); see also N.J.A.C. 10A:3-7.1(c) ("An inmate's request for a polygraph

examination shall not be sufficient cause for granting the request.") An inmate

may request a polygraph test "[w]hen there are issues of credibility regarding

serious incidents or allegations which may result in a disciplinary charge . . . ."

N.J.A.C. 10A:3-7.1(a)(1).

      Appellant argues a polygraph examination was required to support his

assertion of innocence because of the unavailability of the video footage of the

search. He further argues Blackwell's statement that appellant "did not have [a]

sharpened nail" raises a serious question of credibility and denial of the

examination compromised the fundamental fairness of the entire proceeding.

      The decision as to whether to permit a polygraph exam is committed to

the sound discretion of the prison administrator, and the denial of the request

will only be disturbed if "arbitrary, capricious or unreasonable." Ramirez v.

Dep't of Corrs., 382 N.J. Super. 18, 24 (App. Div. 2005). In exercising his or

her discretion, the administrator must determine whether denial of the request

"will impair the fundamental fairness of the disciplinary proceeding." Ibid.

      The fundamental fairness of the proceeding may be impaired if there are

"inconsistencies in the [corrections officer's] statements or some other extrinsic


                                                                           A-0994-18T2
                                        6
evidence involving credibility, whether documentary or testimonial, such as a

statement by another inmate or staff member on the inmate's behalf." Ibid. On

the other hand, the "fundamental fairness [of the proceeding] will not be

[a]ffected when there is sufficient corroborating evidence presented to negate

any serious question of credibility." Ibid.

      Here, the prison's administrator denied appellant's request for a polygraph,

finding that: "[t]here are no issues or any other concerns noted that cannot be

addressed by the Hearing Officer at [the] hearing."

      The record shows that Officer Mount testified consistently with what was

set forth in her report, and appellant was permitted to test the credibility of her

statements through confrontation.       Moreover, the hearing officer found

appellant's statement and the statements of the inmates submitted on his behalf

were not credible.

      Thus, the record did not present an issue of credibility that could not be

resolved based on the existing record. Therefore, the denial of appellant's

request for a polygraph "did not impede the fundamental fairness of the

disciplinary hearing." Id. at 27. We reject appellant's contention that the denial

of his request for a polygraph examination was arbitrary, capricious, and

unreasonable.


                                                                           A-0994-18T2
                                        7
      We have considered appellant's other contentions and find them to be

without sufficient merit to warrant discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-0994-18T2
                                       8